       Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 1 of 22




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
 PLAYERS’ CONCUSSION INJURY LITIGATION MDL No. 2323

 Kevin Turner and Shawn Wooden, on behalf
 of themselves and others similarly situated,
                                            Plaintiffs,
              v.
 National Football League and NFL Properties, LLC,
 successor-in-interest to NFL Properties, Inc.,
                                         Defendants.

 THIS DOCUMENT RELATES TO:

 Provost Umphrey Law Firm, LLP v. Scott Kellar
 Attorney Lien Dispute
 (Doc. No. 7466)



                           REPORT AND RECOMMENDATION

DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE                                              April 3 , 2020

I.     INTRODUCTION

       Presently before the Court for a Report and Recommendation in the National Football

League Player’s Concussion Injury Litigation is the assertion of an Attorney Lien by Provost

Umphrey Law Firm, LLP (“Provost”) against the Award granted to its former client, Settlement

Class Member (“SCM”) Scott Kellar, in the litigation that became this class action, In re: National

Football League Players’ Concussion Injury Litigation, No. 12-md-2323 (E.D. Pa.). The firm

represented Mr. Kellar from May 17, 2012 until November 23, 2016, when it was discharged.

Provost seeks from the award issued to Mr. Kellar recovery of the funds it advanced for litigation
       Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 2 of 22




costs pursuant to the contingency fee agreement (“CFA”) they executed in May 2012. (Dispute

Rec. Doc. 2 at appended exhibits). Mr. Kellar is currently represented by the Mokaram Law Firm

(“Mokaram”), which filed the claim for a Monetary Award on his behalf on June 12, 2018. The

Settlement Claims Administrator (“CA”) transmitted the Dispute Record on December 19, 2019

and subsequently forwarded at our request additional information submitted to it by Mokaram on

January 21, 2020. For the reasons we set forth below, we recommend that Provost be awarded the

revised amount sought and that the balance of funds withheld for counsel fee be released to Mr.

Kellar directly. We are unable to recommend disbursement of a fee to Mokaram in this case.


II.    FACTS AND PROCEDURAL HISTORY

       On May 17, 2012, Mr. Kellar retained Provost to represent him in “a certain claim against

The National Football League and any other appropriate entities.” (Dispute Rec. Doc. 2.) Under

the terms of the “Contract to Hire Attorney” that he signed, Mr. Kellar agreed that he would pay

33.3% of the net of any recovery to Provost as its fee for legal services. He also agreed that “all

costs, out of pocket expenses, computer-assisted legal research expenses, financing expenses

and/or interest incurred in borrowing the money necessary to finance the expenses on the case …

will be paid by the Client by deduction from Client’s share of the recovery after calculation of

attorney’s contingent fee.” (Id.)

       Provost filed a Long-Form Complaint on Mr. Kellar’s behalf on June 15, 2012. (Dispute

Rec. Doc. 2 at Pet. ¶ 4.) The firm contends that during the course of its representation, it: “actively

and diligently” investigated and prepared to pursue Mr. Kellar’s claims; filed two complaints;

corresponded and communicated with Mr. Kellar; reviewed his NFL Questionnaire; ordered and

reviewed his medical records; researched his condition; held teleconferences; and participated in

meetings in Pennsylvania and New York concerning the litigation. (Id. at Pet. ¶ 5.) The firm
                                          2
       Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 3 of 22




ended its representation on November 20, 2016 upon receiving notice from Mr. Kellar that he was

terminating the attorney-client relationship. (Id. at Pet. ¶¶ 5-6.) Provost filed its lien on the docket

on April 11, 2017.

        It is not apparent from the record before us when Mr. Kellar next obtained counsel. He

was, however, registered in the settlement portal on February 6, 2017 by The Jones Law Firm

(“Jones”). A document signed by Mr. Kellar indicates that he had previously “executed an

Attorney’s Employment Agreement / Contingency Fee Agreement” retaining Jones to represent

him and that on October 12, 2017 he was giving his consent to Jones to associate with Mokaram

for purposes of this representation. The “Consent to Associate Agreement” represented that the

firms would share joint responsibility for his case and would divide between themselves the total

attorneys’ fees. (Consent to Assoc. Agr’t, appended to Mokaram Stmt. of Atty’s Fees & Costs.)

Mr. Kellar also signed a designation form to notify the CA of his “desire to continue forward in

the settlement process with Mokaram Law Firm as [his] firm of choice for representation” and to

“authorize Mokaram Law Firm to handle on his behalf all further matters related to [his] claim in

the settlement process, including all communications by and between the Claims Administrator

and Mokaram Law Firm regarding information related to [his] case.” (Stmt. of Registr. Det’n.,

appended to Mokaram Stmt. of Atty’s Fees & Costs.)1

        Mr. Kellar’s claim was submitted to the CA on June 2, 2018 by Mokaram. As a result of

this claim submission, the CA provided to Mokaram notice of Provost’s lien on any monetary

award secured by Mr. Kellar. (Dispute Rec. Doc. 2.) The June 26, 2018 Notice advised Mokaram:



1These documents regarding the relationship between Mr. Kellar and Mokaram were appended to
Mokaram’s January 21, 2020 submission to the CA of a Statement of Attorney’s Fees and Costs.
Mokaram submitted these materials after the Dispute Record was compiled by the CA and
provided to me. For this reason, these documents do not bear a “Dispute Rec.” reference.)
                                              3
       Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 4 of 22




“You must notify us whether you consent to or dispute this Lien by the deadline at the top of

this Notice.” (Id. at 1 (emphasis in original).) It also explained that the CA would refer the matter

to the Court if Mokaram either disputed the lien or failed to consent to it. (Id. at 2.) The Notice

again advised Mokaram that it “must respond to this Notice by the deadline above” – July 16, 2018

– “with a short statement advising us whether you consent to or dispute the Lien.” (Id.) Mokaram,

however, did not submit a response.

       Mr. Kellar’s claim for a monetary award proceeded. On September 6, 2019, the CA issued

the Notice of Monetary Award Claim Determination, which reflects that the qualifying diagnosis

in his case was established on May 23, 2018. (Dispute Rec. Doc. 1.) As reflected in the notice,

the CA withheld from Mr. Kellar’s disbursement the amount for Provost attorney’s lien, which

constituted 17% of Mr. Kellar’s award.2 (Id. at 8.)

       The appeal period concerning the monetary award expired on October 7, 2019. A week

later, on October 17, 2019, the CA posted to Mr. Kellar’s “portal” a “Notice of Duty to Resolve

Lien Dispute” and provided a Withdrawal Form that the parties could use in the circumstance that

they resolved the lien dispute. 3 The Court’s MDL Clerk also notified the parties by e-mail on

October 17, 2019 of the availability of the option to consent to Magistrate Judge jurisdiction of the

lien dispute and provided a blank form in which they could indicate their consent.              That

communication was sent to four different individuals at Mokaram: Ali Jahanian




2 The CA also set aside and withheld separately an amount equal to 5% of Mr. Kellar’s award for
counsel fee, the distribution of which will be determined at a later date by the Court.

3 It is our understanding of the CA’s normal operations that an e-mail notification is automatically
generated to counsel for the SCM upon the addition of any document to the client’s portal and that,
where the document added to the portal concerns a lien, a hardcopy of the notice is also mailed to
the lienholder.
                                                4
       Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 5 of 22




(aj@mokaramlawfirm.com); Ali Mokaram (ali@mokaramlawfirm.com); Amanda Hernandez

(amanda@mokaramlawfirm.com); and to maya@mokaramlawfirm.com.                 The next day, on

October 18, 2019, the CA also sent to Mokaram a Statement of Attorney’s Fees and Costs form,

which the firm was to complete and return by October 28, 2019. The communication was again

directed to multiple individuals at the firm:        Ali Jahanian, Amanda Hernandez, and

maya@mokaramlawfirm.com.4

        Having received no response from counsel, on October 23, 2019 the CA issued to both

Provost and Mokaram a Schedule of Document Submissions from me regarding the lien dispute.

(Dispute Rec. Doc. 6A.)5 The schedule described the parties’ obligations under Rule 19 of the

Amended Rules Governing Attorneys’ Liens (the “Rules”) and provided that “each Party must

comply” with the schedule. The schedule required submission of a Statement of Dispute by

November 22, 2019, which was to describe the issues in dispute and a summary of that party’s

attempts to reach an agreement with the opposing party. (Id.)

       As was indicated by the Schedule6 and consistent with the earlier Notice of the parties’

responsibilities regarding the dispute, Provost attempted to reach an agreement with Mokaram

concerning its lien. On November 14, 2019, Jacqueline Ryall, Esquire of Provost sent a letter by



4 The CA sent a reminder email on November 6, 2019 to these three addressees, alerting them to
the fact that this form had not been received by the deadline. As we describe below, however, Ali
Mokaram ultimately completed this form on January 8, 2020 and a colleague at the firm, Attorney
Jante Langan, transmitted it to the CA via email on January 21, 2020.

5  Pursuant to its ordinary operations, the CA issued the notice via e-mail from the address
ClaimsAdministrator@NFLConcussionSettlement.com. It was sent to four individuals from
Mokaram: Ali Jahanian, Ali Mokaram, Amanda Hernandez, and maya@mokaramlawfirm.com.

6 The Schedule of Document Submissions requires that each party’s Statement of Dispute include
“a summary of the attempts to reach an agreement with the opposing Party[.]”. (Dispute Rec. Docs.
6, 6A, para. 1(a)(6).)
                                               5
       Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 6 of 22




e-mail to Ali Mokaram, Esquire, which she copied to Amanda Hernandez. The letter referenced

the Notice of Duty to Resolve Lien Dispute and communicated that Provost sought only $3,022.86,

rather than the full value of its lien. She asked for a response as to whether the proposal was

“acceptable.” (Dispute Rec. Doc. 13B.) She never received a response from Mokaram accepting

or rejecting the proposal.

       With the November 22, 2019 deadline looming for submission to the CA of the parties’

statements of dispute, Attorney Ryall submitted a letter to the CA on November 21, 2019 to advise

that Provost had “attempted, on several occasions by phone and email correspondence, to contact

the Mokaram Law Firm” in an effort to resolve the lien dispute. (Dispute Rec. Doc. 13B.) She

continued:

               To this date [November 21, 2019], the only response has been an
               email from Ali Mokaram advising us that he is out of the country,
               however, someone from his office will contact us. As of this letter,
               no one from the Mokaram firm has contacted us, nor do they respond
               to our attempts to contact them.

(Id.) Attorney Ryall reiterated that the firm only sought to recoup the amount of its expenses rather

than a full contingent fee or portion thereof. (Id.)

       In light of the efforts by Provost to resolve this matter and the prospect that, perhaps with

Attorney Mokaram’s return to the country, the firm would respond to Provost’s overtures, we

issued through the CA a Revised Schedule of Document Submissions on December 5, 2019.

(Dispute Rec. Doc. 6B.) Pursuant to the revised schedule, the deadline for submission of the

parties’ Statements of Dispute was extended to December 19, 2019. (Id.) The transmittal e-mail

from the CA to the firm contacts of record advised the parties that “[a]fter the submission deadlines

in the Revised Schedule have run, and if both Parties have not submitted complete, identical

Withdrawals of Attorney’s Lien [the form for which was attached], Judge Strawbridge will

                                                  6
       Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 7 of 22




proceed to make his recommendation to Judge Brody about the disbursement of the funds currently

withheld for attorneys’ fees.” (Dispute Rec. Doc. 13A.)7 The December 19, 2019 deadline came

and went with no further communications from either party. The CA then transmitted the Dispute

Record to the Court.

       In light of the failure of Mokaram to participate in the lien dispute resolution process,

particularly where a settlement proposal was timely made by Provost, we issued on January 3,

2020 an Order for Mokaram to show cause by January 22, 2020 “why the undersigned should not

recommend that the Court order that Provost be awarded the amount sought in its November 14,

2019 proposal and that the remainder of the funds withheld from Mr. Kellar’s award for counsel

fee, including any portion of the 5% holdback that may be released in the future, be disbursed to

Mr. Kellar.” (ECF Doc. 10934.) 8

       On January 22, 2020, Attorney Jeffrey Stern9 docketed Mokaram’s “Response to Motion

for Order to Show Cause.” (ECF Doc. 10969.) The response acknowledged receipt on January

3rd of the notice of the filing of our Order to Show Cause (ECF Doc. 10934), which it understood

to seek a response as to why we should not recommend (a) that Provost be awarded what it sought

“in its 11/14/2019 proposed Lien Withdrawal” and (b) the award for counsel fee otherwise “be



7 The Mokaram addressees on this notification were Ali Jahanian, Amanda Hernandez, and
maya@mokaramlawfirm.com.

8 Mokaram Law Firm has been designated to receive notices of filings on the MDL 2323 docket
since December 29, 2017, and Ali Mokaram has filed documents on the MDL docket. See, e.g.,
ECF 10121 (filed 7/2/2018).

9 Stern is registered in our district’s ECF system as affiliated with the Stern Law Group in Bellaire,
Texas. Stern Law Group was party to a “Consent to Associate Agreement” dated October 12,
2017 and appears to have worked with Mokaram in joint representations in this litigation. The
response document itself, however, is signed by Attorney Jante Langan of Mokaram. (Doc. 10969
at 2.)
                                                   7
       Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 8 of 22




disbursed to Mr. Kellar.” (Id. at 1 (emphasis added).). The firm responded that it “respectfully

asserts that the full counsel’s fee should not be awarded to Mr. Kellar because the appropriate

documents have now been submitted according to the rules” and because Mokaram allegedly “did

not receive proper notice of the filing deadlines for the attorney lien submission process.” (Id. at

1.)10 The firm further asserted that Mr. Kellar would be unjustly enriched if “the entirety of the

remaining counsel fee’s [sic]” were awarded to him, in that “the firm has advanced all of the

necessary expenses for medical evaluations and expended attorney time that has ultimately

generated a significant recovery for Mr. Kellar.” (Id. at 1-2.)

       Attached to the Response, although not otherwise referred to in it, was an Affidavit,

notarized on January 20, 2020 before Amanda M. Hernandez (presumably the staffer at Mokaram

associated with email address “amanda@mokaramlawfirm.com”), stating:

                       My name is Peyman Momeni, I am over 18 years old and
               fully competent to make this affidavit. I have knowledge of the facts
               and opinions stated in my affidavit.

                       Recently, our law firm Mokaram Law Firm has switched IT
               providers. This has created problems with our email notification
               system. Due to these errors I did not receive the Schedules of
               Document Submissions issued by the Claims Administrator giving
               deadlines of October 23, 2019, December 5, 2019 and November
               14, 2019 for various responses. The failure to answer timely was
               neither intentional nor the result of conscious indifference.

(Doc. 10960-1.)


10 Mokaram attributed its lack of receipt of the notices regarding the lien dispute deadlines to “the
fact that a new IT provider created problems with the Firm’s email system, resulting in numerous
emails not being accessible for a period of time[.]” (Doc. 10969 at 1-2.) Mokaram asserted that
“[u]pon receiving notice” of the deadlines it failed to meet due to emails it allegedly could not
“access,” “the Firm diligently compiled the necessary responses and submitted them to the Claims
Administrator.” (Id. at 2.) We do not know what “necessary responses” Mokaram believes it
submitted. It never submitted a Statement of Dispute. It submitted an incomplete Statement of
Attorneys Fees and Costs four months after it was due. It never responded to Provost’s settlement
offer.
                                                  8
       Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 9 of 22




       The firm also submitted to the Claims Administrator on January 21, 2020 a completed form

Statement of Attorney’s fees and Costs in this case.11 It was dated as having been completed by

Ali Mokaram on January 7, 2020 and provided responses on the two topics for which a response

was sought: the contingency fee percentage to which the parties allegedly agreed (33.3%) and the

amount of costs allegedly incurred by the firm ($6,100.00).12 Although the form instructed

Mokaram to append its CFA if it had not previously provided it to the CA, Mokaram appended

only Mr. Kellar’s written consent to Jones to associate with Mokaram. No terms of any CFA

entered into by Mr. Kellar with either Jones or Mokaram were provided.

       Neither firm submitted to the CA a Statement of Dispute. They have not submitted to the

CA a Withdrawal of Lien Dispute form, nor have they otherwise communicated with the CA in

any way to suggest that they have resolved their dispute. Accordingly, we treat the record before

us as a Dispute Record in which two firms assert a right to payment from Mr. Kellar’s monetary

award for providing legal representation to him in this litigation and settlement.


III.   LEGAL STANDARD

       As we set out in an earlier Report and Recommendation (“R&R”) filed on January 7, 2019

concerning attorney liens on other SCM awards, our evaluation of a contested lien involves a

consideration of the CFA between the SCM and his counsel and an assessment of the

reasonableness of the requested fees in light of the five factors enumerated by the Third Circuit in


11 This document bore the CA’s request date of October 18, 2019 and deadline of October 28,
2019.

12 As to costs, the form explained that if counsel does not provide the amount of costs on the
Statement, which was to be submitted prior to the payment of the SCM’s award, the CA “will not
withhold any funds to reimburse you for those costs, and you waive the right to seek
reimbursement of those costs from the Settlement Class Member,” citing to the Court orders and
Rules applicable to attorney liens.
                                                9
       Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 10 of 22




McKenzie. See ECF 10368 at 11-26 (discussing McKenzie Constr., Inc. v. Maynard, 758 F.2d 97,

100 (3d Cir. 1985) (“McKenzie I”) and McKenzie Constr., Inc. v. Maynard, 823 F.2d 43, 45 (3d

Cir. 1987) (“McKenzie II”)). This approach requires us to scrutinize the reasonableness of CFAs

at the time of the signing of the contracts and then determine if the circumstances compel a

different evaluation of the CFA at the time Provost, as lienholder, seeks to enforce it. We will

then examine the results obtained, the quality of the representation provided by Provost, and

whether the efforts of Provost substantially contributed to the result. See McKenzie I, 750 F.2d at

101; McKenzie II, 823 F. 2d at 45 n.1.

        For the reasons we set forth below, we conclude that Mr. Kellar’s fee agreement with

Provost should be enforced and that Provost should recoup from Mr. Kellar’s monetary award an

amount equal to the costs it advanced on behalf of Mr. Kellar during its period of representation.

We also conclude, however, that there is no basis in this record to approve any contingent fee or

cost reimbursement to Mokaram and that it should be deemed to have waived its right to any such

fee or costs in light of its blatant failure to comply with its obligation to seek to resolve this dispute.


IV.     DISCUSSION

        The Court’s prior opinions in this class action settlement have proceeded with the

understanding that attorneys carry the burden of proof to demonstrate that a fee sought pursuant to

a contract “is reasonable under the circumstances.” Dunn v. H.K. Porter Co., Inc., 602 F.2d 1105,

1111-12 (3d Cir. 1979) (discussing deference to fee contracts but cautioning that attorneys always

bear the burden of demonstrating the reasonableness of their contracts). We have required all

attorneys seeking contested fees – whether those fee requests are submitted through a Lien or

otherwise – to justify their fees as “reasonable” under the standards set out in McKenzie. See Doc.

No. 9862 at 8-9 (noting the requirement and indicating the attorney’s burden of showing
                                          10
          Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 11 of 22




reasonableness by a preponderance of the evidence).

          Pursuant to the McKenzie five-part reasonableness analysis, we typically evaluate the

“performance of the attorney’s contractual obligations [with consideration of] the circumstances

surrounding the engagement of the attorney,” McKenzie I, 758 F.2d at 101, “scrutinizing the

reasonableness of the contingent fee arrangement” at the time of the contract’s signing and

comparing it to the circumstances at the time of enforcement. McKenzie II, 823 F.2d at 45 n.1.

We also assess whether there are other factors specific to the individual case that should be

considered in the assessment of the reasonableness of the fee at the time of the enforcement of

each contract upon which a lien is based. We then review: (1) the result in the case, (2) the quality

of the work performed by counsel, and (3) the substantiality of that contribution to the overall

result.

          In this case, our analysis of these factors is hampered by the fact that neither firm submitted

a Statement of Dispute to the CA. We are thus left with limited information about the details of

each firm’s representation of Mr. Kellar as would pertain to an evaluation of the reasonableness of

the fee requested. What we are left with are only reasonable inferences based upon the materials

that have been provided and our understanding of the scope of the work required at different points

in time by counsel representing individual plaintiffs.

          Two other propositions guide our analysis. The first is that the degree of the parties’

participation in the lien dispute resolution process, or their lack thereof, will affect their recovery

for fees in these circumstances. The second is that the lack of diligence of a firm to protect its own

interest should inure to the benefit of the client, here the SCM, Mr. Kellar.




                                                    11
      Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 12 of 22




A.     Provost is entitled to a fee.

       Circumstances in the representation of individual retired players changed significantly

from the time of Mr. Kellar’s initial contracting with Provost in 2012 to the time that Provost

sought to enforce its contract in 2017 through the filing of its lien. Based upon our evaluation of

the remaining three prongs of the McKenzie test, however, we are satisfied that Provost provided

sufficiently quality representation and made contributions to the ultimate Award received here,

notwithstanding the subsequent roles that appear to have been played by Jones and Mokaram in

registering Mr. Kellar in the settlement and submitting his claim. We will therefore recommend

that the Court approve Provost’s modest fee request.


               1.      The CFA at the time of contracting and enforcement – impact of
                       changed circumstances

       We first analyze the two primary factors that bear upon the reasonableness of the fee and

cost arrangement at the time of the contract’s signing by Mr. Kellar and Provost: (1) the legal

challenges in the plaintiff’s pursuit of a monetary award and (2) the time-intensive nature of the

litigation. We then compare the landscape at the time of contracting with the circumstances at the

time the attorney-client relationship terminated.

       Provost agreed to represent Mr. Kellar in his dispute with the NFL on May 17, 2012, a few

months after the Court’s January 31, 2012 order granting the NFL’s motion for consolidated

pretrial proceedings. As we have explained in prior opinions, by this time the Court had issued a

Case Management Order, plaintiffs had proposed the key committees that would manage the

litigation, and the Court appointed co-lead counsel. The risk related to the volume of work to be

undertaken by a law firm representing a retired player was greatly limited, as the various plaintiffs’

committees took over the primary work in the case. The risks as to the legal challenges facing the

                                                 12
       Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 13 of 22




plaintiffs at this phase in the litigation, however, remained substantial, and the case remained a

“high-risk, long-odds litigation.” See ECF 9860 at 10 (Judge Brody opinion addressing common

benefit fees).

        Mr. Kellar remained in a contractual relationship with Provost until November 23, 2016.

Our prior opinions have described the substantial progress made during that time in moving the

cases forward, collectively and individually, leading to the decision of the Third Circuit on April

18, 2016 affirming the District Court’s approval of the Settlement Agreement.

        Mr. Kellar appears to have entered into a contractual relationship with Jones by the time

the claims administration opened. Jones registered Mr. Kellar with the Claims Administrator on

February 6, 2017 and then Mokaram, in association with Mr. Kellar, submitted Mr. Kellar’s claim

on June 2, 2018. It was approved on September 6, 2019. The risk inherent in agreeing to represent

Mr. Kellar beginning in late 2016 had decreased in many ways compared to the risk that was

present when Provost undertook its representation and through much of the period of its

representation.


                  2.   The results obtained

        We next look to the results obtained, the quality of the work performed and the

substantiality of the firm’s efforts in bringing about the result. Even with the limited record before

us, we observe that, due to Provost’s representation, Mr. Kellar filed a complaint and became a

plaintiff in this litigation and that he did not opt out of the settlement. Later, due to the

representation by Jones and Mokaram, he formally registered in the settlement program and,

fifteen months after that, was approved for a Monetary Award grid amount that was based on his

number of eligible seasons played, his level of impairment, and his age at diagnosis. (Dispute Rec.

Doc. 1.) Both phases of representation would have been important in obtaining these results.
                                              13
       Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 14 of 22




                3.      The quality of the work performed

        With the limited record before us, we cannot reach any firm conclusions about the quality

of the work performed by the individually-retained firms on behalf of Mr. Kellar here. Provost

has provided a list of expenses it advanced for Mr. Kellar’s case for medical records it obtained

from seven different medical providers between 2013 and 2016, for earnings records it obtained

from the Social Security Administration in 2016, and miscellaneous expenses incurred between

2013 and 2016 for research, filing fees, “allocated travel expenses,” mileage, postage, copies, and

telephone charges. (Dispute Rec. Doc. 13B.) We accept that by incurring these expenses, Provost

was engaging in the work that appeared necessary at that time for a zealous and responsible

representation of its client in this litigation and ultimate settlement.

        Mokaram suggests that it, too, advanced costs on behalf of Mr. Kellar. It asserted in

response to our Show Cause Order that it would be unfair to deny it a fee where “the Firm has

advanced all of the necessary expenses for medical evaluations and expended attorney time that

has ultimately generated a significant recovery for Mr. Kellar.” (ECF 10969 at 2.) Its untimely

submission to the CA of its Statement of Attorney’s Fees and Costs provides the figure of

$6,100.00 as the amount of costs incurred. Despite the clear directive of the attorney lien

resolution dispute process, it failed to provide any itemization of its costs or even a brief

explanation of the purpose of incurring those costs and the dates they were incurred. 13 In failing

to engage with Provost in its fee dispute resolution efforts and in failing to provide in any format

documentation of its work on behalf of Mr. Kellar, we cannot assess the quality of work performed

by Mokaram and the extent to which its work assisted Mr. Kellar in securing his award.


13  This information was required in the Statement of Dispute that Mokaram did not file. See
Dispute Rec. Doc. 6A at ¶ 1(a)(3) (Schedule of Document Submissions requiring this information
to be provided in current attorney’s statement of dispute).
                                                14
      Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 15 of 22




               4.      The substantiality of the work performed

       What we generally consider the more important question in this analysis is the relative

contributions of the firms to the work necessary to obtain the Monetary Award that the player

received. Our prior decisions have identified non-exclusive categories of work undertaken by

individual counsel who have supported their clients in this litigation, including: (1) review of

medical records and necessary actions taken to ensure medical conditions were identified and

diagnosed at the earliest possible date; (2) support of the individual client to ensure his lawsuit

would have evidentiary support should the matter proceed to trial; (3) review of other litigation

that was related to ensure claims in this litigation would not be negatively impacted; (4) support

of their individual clients in understanding the ongoing settlement negotiations and risks, and in

ultimately making the determination of whether to opt out of the class; (5) shepherding the

individual client through a claims process from registration to receipt of a Monetary Award; (6)

support of clients who were seeking loans and were exposed to predatory lending practices; and

(7) providing necessary support in other personal matters collaterally related to this litigation.

       Provost’s correspondence with Mokaram about the scope of relief it sought via its lien

reflects that it obtained and reviewed medical records for treatment Mr. Kellar received for the

period 2013 to 2016. While Mr. Kellar’s qualifying diagnosis was not obtained until 2018, Provost

clearly made efforts to document any potentially qualifying diagnosis that might be available. It

also gathered Mr. Kellar’s earnings records. Mokaram’s response to the Show Cause Order states

that it, too, obtained and reviewed medical records, but no other information is provided.

       The only other topic upon which we can draw any inferences about the involvement and

performance of the respective firms relates to shepherding the individual client through the claims

process. Here, Mr. Kellar had discharged Provost before the registration process opened. Records

                                                 15
      Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 16 of 22




from the CA indicate that Jones registered Mr. Kellar in 2017 and that Mokaram submitted his

claim in 2018. Obviously, that work was a necessary step for Mr. Kellar to receive an award in

2019. We have no information, however, about what tasks were required of Mokaram (or Jones,

as its associated firm), the diligence with which it attended to those tasks, nor the ultimate

effectiveness of its representation of Mr. Kellar.

       Taking into account the information available to us, and recognizing that our task is to

determine the reasonableness of the fees sought by the firms in this presumptively contested lien

dispute, we conclude that Provost’s work warrants a reasonable fee. The modest amount it sought

from Mokaram represents 1.3% of the monetary award authorized for Mr. Kellar.14 With as much

as 22% of a player’s monetary award presumed to be a reasonable contingent fee, we have no

trouble accepting that Provost is entitled to this amount as a reasonable fee for its representation.


B.     Consequence of non-compliance by Mokaram

       At the same time, Mokaram seeks a fee for its work on behalf of Mr. Kellar. On January

21, 2020, apparently alerted to this matter by our Order to Show Cause, Mokaram turned in to the

CA a form that was due months earlier and represented that it (or perhaps the counsel with whom

it associated) contracted with Mr. Kellar for as much as a 33.3% fee and reimbursement of what

totaled $6,100.00 in unspecified costs. If the Court agrees to award Provost the amount it seeks,

some $36,771.30 in funds withheld would still be available to cover these alleged costs and provide


14 We recognize that Provost did not pursue a “fee” of a mere 1.3% of Mr. Kellar’s award. Rather,
it sought in its settlement proposal to Mokaram the amount of out-of-pocket expenses that it
incurred as a result of its representation. In terms of the requirements of the lien dispute resolution
process, however, Provost had not asserted its entitlement to reimbursement of costs through the
proper channels: in a Statement of Dispute. Inasmuch as Provost’s pending lien put Mr. Kellar
and Mokaram on notice of Provost’s claim to as much as 17% (or 22%) of his Monetary Award
and led to the CA setting aside this amount of funds, we consider it appropriate under these
circumstances to direct payment to Provost in this amount.
                                                   16
      Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 17 of 22




a fee equal to 13.4% of Mr. Kellar’s award, in addition to whatever portion of the 5% holdback

that becomes available.

       Unlike the case with Provost, however, the record provides little support for a fee to

Mokaram in this amount – and many valid reasons to deny a fee altogether. First, there is no CFA

on file between Mokaram and Mr. Kellar, nor is there one between Mr. Kellar and any of the firms

that he apparently permitted to associate with Mokaram. Second, Mokaram has not provided any

sort of chronology of tasks performed on behalf of Mr. Kellar. While Provost’s submission to the

CA regarding its offer to compromise its claim provided at least a basic chronology of its

expenditures, and thus reflected tasks it undertook apart from its docketed filings, Mokaram has

provided no such information. We take notice from the Dispute Record (including Mokaram’s

untimely submission on January 21, 2020), that Jones registered Mr. Kellar on February 6, 2017;

that the firms agreed to associate and that Mr. Kellar consented on October 12, 2017; that a

diagnosis was rendered on May 23, 2018; and that Mokaram submitted his claim on June 12, 2018.

The Dispute Record does not otherwise indicate, however, what tasks Mokaram or its associated

counsel performed on behalf of Mr. Kellar to help him secure this award as to claim any contingent

fee from Mr. Kellar’s award in the face of the competing claim of Provost.

       When specifically directed by the Court in a docketed Order to show cause why the

remaining funds withheld for counsel fee should not be refunded to Mr. Kellar, Mokaram finally

addressed, in some respect, its deficiencies regarding this attorney lien resolution process. Its

excuse: its email system was not working properly and “numerous emails” were not “accessible

for a period of time.” (ECF 10969.) The period of time was not specified. An affiant, Peyman

Momeni, swore that he did not receive from the CA the documents that set deadlines in this matter

for October 23, November 14, and December 5, 2019. (ECF 10969-1.)

                                               17
        Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 18 of 22




         We do not find Mokaram’s explanation to excuse its persistent non-compliance with the

attorney lien dispute resolution process involving this client. Presumably long before Mokaram

experienced this alleged disruption to its email system, the firm was put on notice of the need to

respond to Provost’s lien. On June 26, 2018 the CA posted to the portal for Mr. Kellar a Notice

of Lien that set a response deadline of July 16, 2018. The addition of this document to Mr. Kellar’s

portal generated an e-mail notification to the Mokaram personnel of record at that time. The firm,

however, failed to respond to that notice.

         The alleged deficiencies in its email system also does not excuse Mokaram’s non-

compliance with its responsibilities as to this lien dispute because it was made aware of at least

some of its obligations and should have been aware of all of its obligations. The record reflects

Provost made a variety of efforts to contact Mokaram in the fall of 2019 – and made contact.

Provost attorney Ryall emailed both Attorney Ali Mokaram and Ms. Hernandez, and she reached

out by telephone.15 Although Attorney Ryall also found the firm to be largely non-responsive, at

least one of her attempts obviously proved successful. Attorney Ryall represented to the CA that

Attorney Mokaram did acknowledge receipt of a communication from her and advised that

someone from his office would contact her, as he was at that time traveling abroad. (Dispute Rec.

Doc. 13B.) In the face of this evidence that the lien dispute and proposed resolution was brought

to Attorney Mokaram’s attention, we cannot accept the firm’s excuse for its non-compliance with

the schedules for document submissions that were issued by the CA on behalf of the Court.16



15   Mokaram has not suggested that the alleged IT server issues impacted its telephone system.

16 Each of the Schedules of Document Submissions stated that “each Party must comply” with the
schedule that followed. While not captioned as orders per se and not docketed on the MDL 2323
docket, the Schedules indicated at the end: “/s/ Magistrate Judge David R. Strawbridge.” (Dispute
Rec. Docs. 6A & 6B.)
                                                 18
      Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 19 of 22




Moreover, we find Mokaram’s response to the Show Cause Order disingenuous, where the affiant

who attested that he “did not receive the Schedules of Document Submissions issued by the Claims

Administrator” was never one of the personnel identified by Mokaram to receive email

communications from the CA as to this client.

       To award Mokaram a fee of any sort from Mr. Kellar’s recovery does not sit well with us.

As indicated above, while it appears that Mr. Kellar contracted with Jones to represent him on a

contingent fee basis, there is no evidence before us of the terms of that agreement. This deficiency

also precludes us from approving Mokaram’s belated request for reimbursement of $6,100.00 in

costs, as we do not know what Mr. Kellar agreed to as to costs and thus cannot know whether these

costs are reimbursable. Finally, Mokaram has failed to meet its obligations as counsel for the SCM

as to this attorney lien against his award since June 26, 2018, when it was given notice of the lien.

It failed to meet its obligation regarding the attorney lien at every step of the way. It would

undermine the authority of the Court and respect for the processes that the Court and CA labored

to establish if Mokaram were awarded a counsel fee or costs here.


V.     CONCLUSION

       The evidence recounted here should result in an approval of a fee to Provost in the amount

of $3,022.86, with the remainder of the funds withheld for counsel fee and the lien to be released

to Mr. Kellar. Our recommendation follows.




                                                 19
      Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 20 of 22




                                       RECOMMENDATION

       AND NOW, this             3rd   day of April, 2020, it is respectfully RECOMMENDED that

the Claims Administrator be ordered to (1) disburse from the currently withheld funds representing

17% of Mr. Kellar’s monetary award, and in accordance with the provisions of the Settlement

Agreement and all Court Orders regarding implementation, $3,022.86 to Provost and the balance

to Mr. Kellar; and (2) at such time as the Court rules upon the 5% holdback request, disburse any

available funds to Mr. Kellar.

       The Parties may file objections to this Report and Recommendation. See Rule 25(d).



                                                     BY THE COURT:



                                                     /s/ David R. Strawbridge, USMJ
                                                     DAVID R. STRAWBRIDGE
                                                     UNITED STATES MAGISTRATE JUDGE




                                                20
      Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 21 of 22




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA



 IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
 PLAYERS’ CONCUSSION INJURY LITIGATION MDL No. 2323

 Kevin Turner and Shawn Wooden, on behalf
 of themselves and others similarly situated,
                                           Plaintiffs,
              v.
 National Football League and NFL Properties, LLC,
 successor-in-interest to NFL Properties, Inc.,
                                         Defendants.

 THIS DOCUMENT RELATES TO:

 Provost Umphrey Law Firm, LLP v. Scott Kellar
 Attorney Lien Dispute
 (Doc. No. 7466)



                                            ORDER

       AND NOW, this            day of                      , 2020, upon consideration of the

Report and Recommendation of United States Magistrate Judge David R. Strawbridge (ECF No.

_______), and no objection having been docketed, it is ORDERED that:

       1.      The Report and Recommendation is ADOPTED;

       2.      The Claims Administrator is ORDERED to disburse the withheld funds for

attorneys’ fees and costs in accordance with the provisions of the Settlement Agreement, all Court

Orders regarding implementation, and in the following manner:

               a. From the currently withheld funds representing 17% of Mr. Kellar’s monetary

       award: $3,022.86 to Provost and the balance to Mr. Kellar; and

               b. At such time as the Court rules upon the 5% holdback request: any available
Case 2:12-md-02323-AB Document 11044 Filed 04/03/20 Page 22 of 22




funds to Mr. Kellar.

                                    BY THE COURT:




                                    ANITA B. BRODY, J.




                                2
